      Case 3:20-cv-00172-DPM Document 5 Filed 08/21/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

LISA MURPHY
ADC #760343                                                 PLAINTIFF

v.                      No. 3:20-cv-172-DPM

NICOLE LANE, Chaplain,
McPherson Unit                                            DEFENDANT

                             JUDGMENT
     Murphy's complaint is dismissed without prejudice.



                                                  (/
                                 D .P. Marshall Jr.
                                 United States District Judge
